Exhibit 10.5

HAWKER BEECHCRAFT, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

(Performance-Vesting, Type A)

THIS AGREEMENT (the “Agreement”), is made effective as of ****** **, **** (the
“Date of Grant”), between Hawker Beechcraft, Inc., a Delaware corporation (the
“Company”), and ******* ******* (the “Participant”).

RECITALS:

WHEREAS, the Company has adopted the Hawker Beechcraft, Inc. 2007 Stock Option
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the meanings given thereto in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant an Option to the Participant pursuant
to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Option. The Company hereby grants to the Participant the right
and option to purchase, pursuant to Section 6 of the Plan and the terms and
conditions hereinafter set forth, all or any part of an aggregate of ********.*
Shares, subject to adjustment as set forth in the Plan. The Option Price shall
be $**.** per share, which the Company and the Participant agree is not less
than the Fair Market Value of the Shares as of the date hereof. The Option is
granted pursuant to and is governed in all respects by the Plan. This Option is
not intended to constitute an incentive stock option under Section 422 of the
Code.

2. Vesting; Termination of Employment.

(a) Subject to the earlier termination or cancellation of the Option as set
forth herein or in the Plan, the Option is eligible to vest and become
exercisable with respect to *******.* Shares for each of the Company’s ****,
****, ****, **** and ****calendar years if the EBITDA target attached hereto as
Exhibit A (the “Target”) for such year is achieved, such vesting to occur, if at
all, on the date that the Company’s audited financial statements for the
applicable calendar year are presented to the Committee, and only if the
Participant’s Employment did not terminate prior to December thirty-one (31) of
the applicable calendar year, and as set forth below:

(i) if performance is below the Target for a calendar year, no portion of the
Option eligible to vest for that calendar year shall become vested and
exercisable; or

(ii) if performance for a calendar year meets or exceeds the Target for that
calendar year, the full amount of the Option eligible to vest for that calendar
year shall become vested and exercisable.

 

1



--------------------------------------------------------------------------------

The Target will be subject to adjustment in the event of unforeseen events,
including but not limited to changes in capitalization, and acquisitions and
dispositions. The Committee shall determine in good faith whether the Target for
a calendar year has been attained. The portion of the Option which has become
vested and exercisable as described herein is hereinafter referred to as the
“Vested Portion.”

(b) If the Participant’s Employment is terminated for Cause, the Option shall,
whether or not then vested, be automatically canceled without payment of
consideration therefor.

(c) If the Participant’s Employment is terminated by the Company Group without
Cause, the Participant shall become vested in an additional 20% of the Shares
originally subject to the Option, but only if the Target is met or exceeded for
the year of termination. The Option shall, to the extent not previously vested
or eligible to become vested as described in this Section 2(c), be automatically
canceled without payment of consideration therefor, and the Vested Portion of
the Option shall remain exercisable for the applicable period set forth in
Section 3(a)(ii).

(d) If the Participant’s Employment is terminated due to the Participant’s death
or Disability, the Participant shall become vested in a number of Shares equal
to 20% of the Shares originally subject to the Option multiplied by a fraction,
the numerator of which is the number of days elapsed in the applicable calendar
year of termination prior to such termination of Employment and the denominator
of which is 365, but only if the Target is met or exceeded for the year of
termination. The Option shall, to the extent not previously vested or eligible
to become vested as described in this Section 2(d), be automatically canceled
without payment of consideration therefor, and the Vested Portion of the Option
shall remain exercisable for the applicable period set forth in Section 3(a)(i).

(e) Upon termination of the Participant’s Employment for any reason other than
those set forth in Paragraph (b), (c) or (d) of this Section 2, the Option
shall, to the extent not previously vested, be automatically canceled without
payment of consideration therefor, and the Vested Portion of the Option shall
remain exercisable for the period set forth in Section 3(a)(iii).

(f) If the Participant is employed by a member of the Company Group on the date
of consummation of a Liquidity Event, all Shares originally subject to the
Option (including those previously eligible for vesting under Section 2(a) which
did not vest) shall vest and become exercisable if the Existing Owner Group
achieves a 30% Internal Rate of Return in connection with the Liquidity Event.

(g) In the event of a Transaction the Committee may either (i) cancel the Option
and make payment in connection with such cancellation equal to the excess, if
any, of the Fair Market Value of the Shares subject to such Option over the
aggregate Option Price of such Option or (ii) provide for the issuance of
substitute options or other awards that will preserve, as nearly as practicable,
the economic terms of the Option, in each case as determined by the Committee in
good faith and, in each case, in compliance, to the extent applicable, with
Section 409A of the Code as determined by the Board.

 

2



--------------------------------------------------------------------------------

3. Exercise of Option.

(a) Period of Exercise.

(i) In the case of termination of the Participant’s Employment due to the
Participant’s death or Disability, subject to any provisions of the Plan and
this Agreement to the contrary, the Participant (or his heir or legatee, if
applicable) may exercise all or any part of the Vested Portion of the Option at
any time prior to earliest to occur of (x) the tenth (10th) anniversary of the
Date of Grant and (y) the first (1st) anniversary of the date of termination of
Employment.

(ii) In the case of termination of the Participant’s Employment by the Company
Group without Cause, subject to any provisions of the Plan and this Agreement to
the contrary, the Participant may exercise all or any part of the Vested Portion
of the Option at any time prior to the earliest to occur of (x) the tenth
(10th) anniversary of the Date of Grant and (y) 5:00 pm (Eastern time) on the
ninetieth (90th) day following the date the Participant is notified in writing
by the Company whether the Target for the year of termination has been attained.

(iii) In the case of termination of the Participant’s Employment for any reason
other than those set forth in Sections 3(a)(i) or 3(a)(ii), subject to any
provisions of the Plan and this Agreement to the contrary, the Participant may
exercise all or any part of the Vested Portion of the Option at any time prior
to the earliest to occur of (x) the tenth (10th) anniversary of the Date of
Grant and (y) 5:00 pm (Eastern time) on the ninetieth (90th) day following the
date of the Participant’s termination of Employment.

(b) Method of Exercise.

(i) Subject to Section 3(a), the Vested Portion of the Option may be exercised
by delivering to the Company at its principal office written notice of intent to
so exercise; provided that the Option may be exercised with respect to whole
Shares only. Such notice shall specify the number of Shares for which the Option
is being exercised (the “Purchased Shares”) and shall be accompanied by payment
in full of the Option Price in cash or by check or wire transfer; provided,
however, that payment of such aggregate exercise price may instead be made, in
whole or in part, by (i) the delivery to the Company of a certificate or
certificates representing Shares, duly endorsed or accompanied by a duly
executed stock power, which delivery effectively transfers to the Company good
and valid title to such Shares, free and clear of any pledge, commitment, lien,
claim or other encumbrance (such shares to be valued on the basis of the
aggregate Fair Market Value thereof on the date of such exercise), provided that
the Company is not then prohibited from purchasing or acquiring such Shares or
(ii) by a reduction in the number of Purchased Shares to be issued upon such
exercise having a Fair Market Value on the date of exercise equal to the
aggregate Option Price in respect of the Purchased Shares, provided that the
Company is not then prohibited from purchasing or acquiring such Shares. The
Participant shall not have any rights to dividends or other rights of a
stockholder with respect to Shares subject to the Option until the Participant
has given written notice of exercise of the Option, paid in full for such
Shares, satisfied any applicable withholding requirements and, if applicable,
satisfied any other conditions imposed by the Committee or pursuant to the Plan
or this Agreement.

 

3



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange (collectively, the “Legal
Requirements”) that the Committee shall in its sole discretion determine to be
necessary or advisable, unless an exemption to such registration or
qualification is available and satisfied. The Committee may establish additional
procedures as it deems necessary or desirable in connection with the exercise of
the Option or the issuance of any Shares upon such exercise to comply with any
Legal Requirements. Such procedures may include but are not limited to the
establishment of limited periods during which the Option may be exercised or
that following receipt of the notice of exercise, and prior to the completion of
the exercise, the Participant will be required to affirm the exercise of the
Option following receipt of any disclosure deemed necessary or desirable by the
Committee.

(iii) Upon the Committee’s determination that the Option has been validly
exercised as to any of the Shares, and that the Participant has paid in full for
such Shares and satisfied any applicable withholding requirements, the Company
shall issue certificates in the Participant’s name for such Shares.

(iv) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a)(i) (and the term “Participant” shall be
deemed to include such heir or legatee). Any such heir or legatee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.

(v) In consideration of the grant of this Option, the Participant agrees that,
as a condition to the exercise of any option to purchase Shares (whether this
Option or any other option), the Participant shall, with respect to such Shares,
have become a party to the Shareholders Agreement.

4. Participant Covenants. In consideration of and as a condition to the grant of
the Option, the Participant agrees to the following covenants.

(a) Unauthorized Disclosure. The Participant agrees and understands that in the
Participant’s position with the Company Group, the Participant has been and will
be exposed to and has and will receive information relating to the confidential
affairs of the Company and its Affiliates, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company and its Affiliates and other forms of information
considered by the Company and its Affiliates to be confidential or in the nature
of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”). The Participant agrees that at all times during the Participant’s
Employment with the Company and thereafter, the Participant shall not disclose
such Confidential Information, either directly or indirectly, to

 

4



--------------------------------------------------------------------------------

any Person without the prior written consent of the Company and shall not use or
attempt to use any such information in any manner other than in connection with
his Employment with the Company Group, unless required by law to disclose such
information, in which case the Participant shall provide the Company with
written notice of such requirement as far in advance of such anticipated
disclosure as possible. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of the Participant’s
Employment with the Company Group, the Participant shall promptly supply to the
Company all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data and any other tangible product or document which has
been produced by, received by or otherwise submitted to the Participant during
or prior to the Participant’s Employment with the Company Group, and any copies
thereof in his (or capable of being reduced to his) possession.

(b) Non-Competition. By and in consideration of the Company’s entering into this
Agreement and granting the Option hereunder, and in further consideration of the
Participant’s exposure to the Confidential Information of the Company and its
Affiliates, the Participant agrees that the Participant shall not, during the
Participant’s Employment with the Company Group and for a period of twenty-four
(24) months thereafter (the “Restriction Period”), directly or indirectly, own,
manage, operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided, that in no event shall
ownership of one percent (1%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended, standing alone, be prohibited by this Section 4(b), so long
as the Participant does not have, or exercise, any rights to manage or operate
the business of such issuer other than rights as a stockholder thereof. For
purposes of this paragraph, “Restricted Enterprise” shall mean any Person that
is actively engaged in any geographic area in (i) the ownership of a type
certificate of, or the design, manufacture, sale, or marketing of, general
aviation aircraft of whatever description, including, without limitation, of
whatever size, range, engine type, or intended use, or of military trainer
aircraft, or the design, manufacture, distribution, sale, or marketing of
airframe components for general aviation aircraft or military trainer aircraft,
or the provision of line fixed base operations or maintenance, repair, and/or
overhaul services for general aviation aircraft or military trainer aircraft or
(ii) any other business proposed to be conducted by the Company or any of its
subsidiaries in the Company’s business plan as in effect at that time. During
the Restriction Period, upon request of the Company, the Participant shall
notify the Company of the Participant’s then-current employment status.

(c) Non-Solicitation of Employees. During the Restriction Period, the
Participant shall not directly or indirectly contact, induce or solicit (or
assist any Person to contact, induce or solicit) for employment any person who
is, or within twelve (12) months prior to the date of such solicitation was, an
employee of the Company or any of its Affiliates.

(d) Interference with Business Relationships. During the Restriction Period, the
Participant shall not directly or indirectly contact, induce or solicit (or
assist any Person to contact, induce or solicit) any customer or client of the
Company or its subsidiaries to terminate its relationship or otherwise cease
doing business in whole or in part with the Company or its

 

5



--------------------------------------------------------------------------------

subsidiaries, or directly or indirectly interfere with (or assist any Person to
interfere with) any material relationship between the Company or its
subsidiaries and any of its or their customers or clients so as to cause harm to
the Company or its Affiliates

(e) Proprietary Rights. The Participant shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the
Participant’s Employment with the Company and related to the business or
activities of the Company and its Affiliates (the “Developments”). Except to the
extent any rights in any Developments constitute a work made for hire under the
U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable affiliate, the Participant assigns all of his
right, title and interest in all Developments (including all intellectual
property rights therein) to the Company or its nominee without further
compensation, including all rights or benefits therefor, including without
limitation the right to sue and recover for past and future infringement. The
Participant acknowledges that any rights in any Developments constituting a work
made for hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned
upon creation by the Company and/or its applicable Affiliate as the
Participant’s employer. Whenever requested to do so by the Company, the
Participant shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates therein. These
obligations shall continue beyond the end of the Participant’s Employment with
the Company with respect to inventions, discoveries, improvements or
copyrightable works initiated, conceived or made by the Participant while
employed by the Company, and shall be binding upon the Participant’s employers,
assigns, executors, administrators and other legal representatives. In
connection with his execution of this Agreement, the Participant has informed
the Company in writing of any interest in any inventions or intellectual
property rights that he holds as of the date hereof. If the Company is unable
for any reason, after reasonable effort, to obtain the Participant’s signature
on any document needed in connection with the actions described in this
Section 4(e), the Participant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as the Participant’s agent
and attorney in fact to act for and on the Participant’s behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of this Section 4(e) with the same legal force and
effect as if executed by the Participant.

5. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any other member
of the Company Group to continue the Employment of the Participant and shall not
lessen or affect the Company’s or such other member’s right to terminate the
Employment of such Participant.

6. Legend on Certificates. The certificates representing the Shares purchased
upon the exercise of the Option shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission and any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

6



--------------------------------------------------------------------------------

7. Transferability. The Option and the Participant’s other rights and
obligations under the Plan and this Agreement may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant without the prior written consent of the Company otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any of its Affiliates; provided
that the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance. No such permitted
transfer of the Option to heirs or legatees of the Participant shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof. During the
Participant’s lifetime, the Option is exercisable only by the Participant.

8. Withholding. Whenever Shares are to be issued upon exercise of the Option,
the Company shall have the right to require the Participant to remit to the
Company cash sufficient to satisfy all federal, state and local withholding tax
requirements prior to issuance of the Shares and the delivery of any certificate
or certificates for such Shares. The Participant may satisfy such tax
withholding obligation by surrendering to the Company at the time of exercise
Purchased Shares (valued in the manner provided in Section 3(b)(i) above),
provided that the Company is not then prohibited from purchasing or acquiring
such Shares.

9. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party hereto at such other
address as either party may hereafter designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.

11. Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to principles
of conflicts of laws.

12. Option Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan,
as it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

7



--------------------------------------------------------------------------------

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

 

HAWKER BEECHCRAFT, INC. By:  

 

Name:   Title:  

 

Agreed and acknowledged as

of the Date of Grant:

 

Name:

Performance-Vesting (Type A)



--------------------------------------------------------------------------------

Exhibit A

Annual Target:

 

Calendar Year

  

EBITDA Target

  

Shares Eligible to Vest

     

20**

   $********    *******.*   

20**

   $********    *******.*   

20**

   $********    *******.*   

20**

   $********    *******.*   

20**

   $********    *******.*   